
	
		II
		111th CONGRESS
		1st Session
		S. 580
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2009
			Mr. Gregg (for himself
			 and Mrs. Shaheen) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prevent the undermining of the judgments of courts of
		  the United States by foreign courts, and for other purposes.
	
	
		1.Unenforceability of certain
			 foreign judgments
			(a)DefinitionsIn
			 this Act:
				(1)Antidumping Act
			 of 1916The term Antidumping Act of 1916 means
			 section 801 of the Act entitled An Act to increase the revenue, and for
			 other purposes, approved September 8, 1916 (39 Stat. 798, chapter 463),
			 and repealed by section 2006 of the Miscellaneous Trade and Technical
			 Corrections Act of 2004 (Public Law 108–429; 118 Stat. 2597).
				(2)Foreign
			 defendantThe term foreign defendant means a person
			 against which a court of the United States has entered a final judgment under
			 the Antidumping Act of 1916.
				(3)United States
			 plaintiffThe term United States plaintiff means a
			 person that obtains damages pursuant to a final judgment of a court of the
			 United States under the Antidumping Act of 1916.
				(b)Unenforceability
			 of certain foreign judgmentsA judgment of a foreign court or
			 agency under a foreign statute described in subsection (c) that requires a
			 United States plaintiff or an affiliate of a United States plaintiff to pay
			 damages to a foreign defendant may not be enforced by any Federal or State
			 agency, department, or court.
			(c)Foreign statute
			 describedA foreign statute described in this subsection is a
			 statute of a foreign country that has the effect of nullifying all or part of a
			 final judgment of a court of the United States under the Antidumping Act of
			 1916 by enabling a foreign defendant that has paid damages pursuant to such
			 judgment to recover any portion of such damages from the United States
			 plaintiff or an affiliate of the United States plaintiff.
			(d)Civil action
			 for damages
				(1)In
			 generalA United States plaintiff or an affiliate of a United
			 States plaintiff held liable, or required to forfeit or pay damages, pursuant
			 to a foreign judgment described in subsection (b) may file a civil action
			 against the foreign defendant that obtained damages pursuant to the foreign
			 judgment. The action may be filed in the district court of the United States
			 that issued the final judgment with respect to the United States plaintiff
			 under the Antidumping Act of 1916.
				(2)DamagesA
			 United States plaintiff or an affiliate of a United States plaintiff that files
			 a civil action under paragraph (1) shall be entitled to recover—
					(A)an amount equal
			 to the damages obtained by the foreign defendant from the United States
			 plaintiff or an affiliate of a United States plaintiff pursuant to the foreign
			 judgment, including any interest; and
					(B)any related
			 costs, including reasonable attorneys’ fees.
					(e)Effective
			 dateThis section shall apply to with respect to foreign
			 judgments described in subsection (b) entered on or after December 3,
			 2004.
			
